United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2909
                                    ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
David Lyons, Jr., also known as Duke, *
also known as Big Duke,                *         [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: April 6, 2000
                                Filed: April 11, 2000
                                    ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

       David Lyons, Jr., was convicted of knowingly possessing a firearm not registered
in the National Firearms Registration and Transfer Record, in violation of 26 U.S.C.
§ 5861(d), and knowingly possessing a firearm not identified by a serial number, in
violation of 26 U.S.C. § 5861(i). On appeal, he concedes his modified rifle (which was
12-1/2 inches long with a 5-3/8-inch barrel) was a “firearm” that needed to be
registered, but he contends the district court1 erred by not requiring the government to
prove he knew registration was necessary. Alternatively, he asks us to convene en
banc and overrule United States v. Barr, 32 F.3d 1320, 1323-24 (8th Cir. 1994) (where
characteristics of weapon render it “quasi-suspect,” government need not prove
defendant knew of specific characteristics making weapon subject to § 5861(d) and (i)
of National Firearms Act (Act); government need only prove defendant possessed
“quasi-suspect” weapon and observed its characteristics).

       The Act includes in the definition of “firearm” “a weapon made from a rifle if
such weapon as modified has an overall length of less than 26 inches or a barrel or
barrels of less than 16 inches in length.” 26 U.S.C. § 5845(a). Reviewing the evidence
presented to the district court de novo and in the light most favorable to the
government, see United States v. Brooks, 174 F.3d 950, 954 (8th Cir. 1999), and
noting Mr. Lyons’s testimony that the rifle had been his since 1963, that it was unique
because he had never seen anything like it and had never seen a bolt-action pistol, and
that he had shown it to others, we conclude the evidence showed he knew of its
features that brought it within the scope of the Act. See Staples v. United States, 511
U.S. 600, 603, 616 n.11, 619 (1994) (government should have been required to prove
defendant knew weapon he possessed (internally modified rifle) had characteristics that
brought it within Act’s definition of machinegun; knowledge can be inferred from
circumstantial evidence, including any external indications signaling weapon’s nature);
United States v. Moore, 97 F.3d 561, 563-64 (D.C. Cir. 1996) (jury could have found
§ 5861(d) violation, because evidence showed defendant possessed sawed-off rifle at
his residence, and jury could have inferred he knew it was shorter than 16 inches); cf.
United States v. Rith, 164 F.3d 1323, 1337 (10th Cir.) (despite defendant’s testimony
to contrary, jury could have reasonably concluded he knew sawed-off shotgun was
under legal length), cert. denied, 120 S. Ct. 78 (1999).


      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
                                          -2-
      Because our decision today does not rely on Barr, we need not further address
Mr. Lyons’s request that we overrule it.

      Accordingly, we affirm.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-